                      IN THE UNITED STATES DISTRICT
                     FOR THE DISTRICT OF NEW JERSEY


 NICHOLAS KUHAR, et al.,
                                                HONORABLE JEROME B.
                    Plaintiffs,                      SIMANDLE

       v.                                        Civil No. 16-395 (JBS-JS)

 PETZL COMPANY, doing business as
 PETZEL, et al.                                 ORDER ADOPTING
                                           REPORT AND RECOMMENDATION
                    Defendants.



      This matter came before the Court upon the Report and Recommendation

of the Honorable Joel Schneider, United States Magistrate Judge [Docket Item

253], entered November 16, 2018, which recommended that defendant Uintah

Fastener & Supply, LLC’s motion to dismiss plaintiffs’ Complaint based on

spoliation of evidence be denied; and

      The parties were advised on that date that any objections to this Report

and Recommendation were to be served and filed with the Clerk of Court within

fourteen (14) days thereof, pursuant to Fed. R. Civ. P. 72(b) and L. Civ. R.

72.1(a)(2); and

      No objections to the Report and Recommendation have been received,

and the time for objections has expired; and
      The Court has independently reviewed the record and the Report and

Recommendation and hereby adopts it as the Opinion of this Court upon Uintah’s

motion to dismiss based upon spoliation, which shall be denied;

      IT IS this   3rd   day of December , 2018 hereby

      ORDERED that this Court hereby ADOPTS the Report and

Recommendation of the Honorable Joel Schneider, U.S. Magistrate Judge

entered November 16, 2018 [Docket Item 253]; and it is further

      ORDERED that the motion of defendant Uintah Fastener & Supply, LLC, to

dismiss plaintiffs’ Complaint based on spoliation of evidence [Docket Item 225]

shall be, and it hereby is, DENIED.




                                       s/ Jerome B. Simandle
                                      JEROME B. SIMANDLE
                                      U.S. District Judge




                                        2
